Citation Nr: 1616107	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-25 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran had active service from January 1966 until December 1969.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  The claim was subsequently transferred to the RO in St. Petersburg, Florida.  This matter was previously before the Board in August 2015, at which time it was remanded for additional evidentiary development.  The matter is now again before the Board for adjudication.

The Veteran requested a hearing before the Board at the time of his substantive appeal.  He, however, cancelled that hearing request in June 2015.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, lay evidence of unemployability due to service-connected bilateral hearing loss was submitted at the September 2015 VA examination.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the initial rating period, the Veteran's hearing impairment has been no worse than Level II in the right ear and Level IV in the left ear.
CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim on appeal stems from the initial award of service connection for bilateral hearing loss. He was provided adequate VCAA notice regarding his underlying service connection claim in March 2010, prior to the April 2010 rating decision on appeal.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  The RO requested records from the Social Security Administration, but in September 2010 was notified that the Veteran had not applied for SSA disability benefits.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will now address the merits of this claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran filed his claim for service connection for bilateral hearing loss in February 2010 and was initially awarded service connection for bilateral hearing loss by way of the April 2010 rating decision on appeal.  A noncompensable rating was assigned.  He appealed the initial rating.

In response to his claim, the Veteran was afforded a VA audiological evaluation in April 2010; the examiner reviewed the claims file, and noted the Veteran's history.  The Veteran reported that he has a hard time hearing in crowds and a hard time understanding conversation.  He reported the need to turn up both the television and radio.  He reported receiving complaints from his family about this and also that he sometimes misunderstands customers at work.  

At the time of the examination, the Veteran reported that he wears a right ear hearing aid, which he reported purchasing privately.  There are no clinical audiological records for review.  At the April 2010 VA examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
35
50
50
LEFT
10
35
70
70

Thus, the puretone threshold average was 35 in the right ear and 46 in the left ear at that time.  Speech recognition was 98 percent in the right ear and 100 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Veteran was again examined in September 2010.  He reported no change in the effects of his hearing loss since the prior examination.  At the September 2010 examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
35
50
70
LEFT
10
40
65
80

Thus, the puretone threshold average was 41 in the right ear and 49 in the left ear.  Speech recognition was 96 percent in the right ear and 88 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and a Level II for the left ear.  Application of these findings to Table VII again results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

Following the Board's Remand, the Veteran was again afforded a VA examination in September 2015.  The examiner reported the Veteran's remarks that because he cannot hear, he cannot work.  He was a funeral director.  He also reported that his marriage is falling apart and that when he goes to a movie, he cannot hear.  He reported that even when turning his hearing aids up, he cannot hear.  On examination at this time his puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
55
65
65
LEFT
25
65
80
80

Thus, puretone threshold average was 50 in the right ear and 63 in the left ear.  Speech recognition was 86 percent in the right ear and 76 percent in the left ear.  

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level IV in the left ear.  While a worsening is indeed shown, application of the Level II and Level IV designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

Most recently, the Veteran submitted a private audiogram report dated in May 2015.  This report included a handwritten chart with overlapping lines and illegible writing, including extraneous markings that were not explained.  An accompanying typewritten report does not list the findings in the audiogram, but does note speech recognition scores of 76 percent in the right ear and 80 percent in the left ear, using the Maryland CNC test.  The Board need not seek clarification of the audiometric data as there is credible evidence contemporaneous to the May 2015 findings as discussed above (see September 2015 VA examination report) that details the severity of the Veteran's hearing loss.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011).

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the April 2010 and September 2015 examiners noted the Veteran's use of hearing aids.  The April 2010 examiner noted the Veteran's contention that he has a hard time hearing in crowds and a hard time understanding conversation, as well as a need to turn up both the television and radio resulting in complaints from his family.  He reported misunderstanding customers at work.  By the time of the most recent examination, he reported that because he cannot hear, he cannot work as a funeral director.  He also reported that this marriage is falling apart and that when he goes to a movie, he cannot hear.  He reported that even when turning his hearing aids up, he cannot hear.  The Board indeed recognizes this functional impact of the Veteran's hearing loss.  The matter of the effect on his employability is addressed in the remand, below.  As to the remaining functional impairment, on review of the file, even including consideration of the functional impact of the hearing loss on the Veteran's life, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, an initial compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating for bilateral hearing loss at any time during the pendency of the claim.

The Board has considered whether this claim should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected bilateral hearing loss are contemplated by the schedular criteria.  
The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Thus, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board finds that it is not necessary to defer adjudication of these extra-schedular issues while the TDIU claim is further developed pursuant to the remand instructions, below.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the extra-schedular analysis is not met as the Board finds that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran indicated that he cannot work due to his service-connected bilateral hearing loss at the time of his September 2015 VA examination.  He reported that he was a funeral director and in an earlier report he noted difficulty in understanding his customers.  The Board thus finds that the lay evidence of record reasonably raises a claim for a TDIU due to the Veteran's service-connected bilateral hearing loss disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  On remand, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran pursuant to 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), including, but not limited to, providing an explanation as to what information or evidence is needed to substantiate his TDIU claim. Additionally, the Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).
 
2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, adjudicate a claim of entitlement to a TDIU in light of all of the evidence of record.  If a TDIU is denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


